
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Gordon of
			 Tennessee submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Committee on Science and Technology in the One Hundred Eleventh
		  Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Committee on Science and Technology (hereafter in this resolution referred
			 to as the Committee), including the expenses of all staff
			 salaries, there shall be paid, out of the applicable accounts of the House of
			 Representatives for committee salaries and expenses, not more than $15,190,423
			 for the One Hundred Eleventh Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than
			 $7,233,535 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2009, and ending immediately before noon on January 3,
			 2010; and
			(2)not more than
			 $7,956,888 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2010, and ending immediately before noon on January 3,
			 2011.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
